Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 1 of 32 Page ID
                                 #:1082




                                                                   3O([
                            Maverick CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 2 of 32 Page ID
                                 #:1083




                                                                   3O([
                            Maverick CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 3 of 32 Page ID
                                 #:1084




                                                                   3O([
                            Maverick CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 4 of 32 Page ID
                                 #:1085




                                                                   3O([
                            Maverick CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 5 of 32 Page ID
                                 #:1086




                                                                   3O([
                            Maverick CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 6 of 32 Page ID
                                 #:1087




                                                                   3O([
                            Maverick CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 7 of 32 Page ID
                                 #:1088




                                                                   3O([
                            Maverick CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 8 of 32 Page ID
                                 #:1089




                                                                   3O([
                            Maverick CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 9 of 32 Page ID
                                 #:1090




                                                                   3O([
                            Maverick CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 10 of 32 Page ID
                                  #:1091




                                                                    3O([
                             Maverick CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 11 of 32 Page ID
                                  #:1092




                                                                    3O([
                             Maverick CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 12 of 32 Page ID
                                  #:1093




                                                                    3O([
                             Maverick CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 13 of 32 Page ID
                                  #:1094
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 14 of 32 Page ID
                                  #:1095
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 15 of 32 Page ID
                                  #:1096




                                                  Exhibit
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 16 of 32 Page ID
                                  #:1097


                                         
                                         
                                         
                                         
                                         
                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                                QEP CID response                    Pl. Ex. 28
                                                                        p. 435
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 17 of 32 Page ID
                                  #:1098


                                         
                                         
                                         
                                         
                                         
                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                                QEP CID response                    Pl. Ex. 28
                                                                        p. 436
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 18 of 32 Page ID
                                  #:1099


                                         
                                         
                                         
                                         
                                         
                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                                QEP CID response                    Pl. Ex. 28
                                                                        p. 437
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 19 of 32 Page ID
                                  #:1100


                                         
                                         
                                         
                                         
                                         
                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                                QEP CID response                    Pl. Ex. 28
                                                                        p. 438
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 20 of 32 Page ID
                                  #:1101


                                         
                                         
                                         
                                         
                                         
                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                                QEP CID response                    Pl. Ex. 28
                                                                        p. 439
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 21 of 32 Page ID
                                  #:1102


                                         
                                         
                                         
                                         
                                         
                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                                QEP CID response                    Pl. Ex. 28
                                                                        p. 440
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 22 of 32 Page ID
                                  #:1103


                                         
                                         
                                         
                                         
                                         
                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                                QEP CID response                    Pl. Ex. 28
                                                                        p. 441
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 23 of 32 Page ID
                                  #:1104


                                         
                                         
                                         
                                         
                                         
                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                                QEP CID response                    Pl. Ex. 28
                                                                        p. 442
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 24 of 32 Page ID
                                  #:1105


                                         
                                         
                                         
                                         
                                         
                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                                QEP CID response                    Pl. Ex. 28
                                                                        p. 443
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 25 of 32 Page ID
                                  #:1106




                               QEP CID response                     3O([
                                                                        S
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 26 of 32 Page ID
                                  #:1107




                               QEP CID response                     3O([
                                                                        S
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 27 of 32 Page ID
                                  #:1108




                               QEP CID response                     3O([
                                                                        S
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 28 of 32 Page ID
                                  #:1109




                               QEP CID response                     3O([
                                                                        S
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 29 of 32 Page ID
                                  #:1110




                               QEP CID response                     3O([
                                                                        S
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 30 of 32 Page ID
                                  #:1111




                               QEP CID response                     3O([
                                                                        S
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 31 of 32 Page ID
                                  #:1112




                               QEP CID response                     3O([
                                                                        S
Case 8:19-cv-01998-JVS-JDE Document 32-4 Filed 10/21/19 Page 32 of 32 Page ID
                                  #:1113




                               QEP CID response                     3O([
                                                                        S
                                                                     T-013088-00000152
